NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4809-18T4

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

RASHON JONES,

         Defendant-Appellant.


                   Submitted May 12, 2020 - Decided June 9, 2020

                   Before Judges Fisher and Accurso.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Essex County, Indictment No. 95-06-
                   2283.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Alyssa A. Aiello, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Theodore N. Stevens II, Acting Essex County
                   Prosecutor, attorney for respondent (Frank J. Ducoat,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the briefs).

                   Appellant filed a pro se supplemental brief.
PER CURIAM

       Defendant Rashon Jones appeals from the denial of his motion for

resentencing on his 1995 convictions for murder and aggravated assault based

on "newly discovered evidence." That evidence in defendant's view was the

"new scientific information" on adolescent brain development that prompted

the United States Supreme Court in Miller v. Alabama, 567 U.S. 460, 480

(2012), to declare that "children are different" when it comes to sentencing,

and that "mandatory life without parole for those under the age of 18 at the

time of their crimes" violates the Eighth Amendment, and prompted our own

Supreme Court to require that a sentencing court take into account the "Miller

factors," that is, a defendant's "'immaturity, impetuosity, and failure to

appreciate risks and consequences'; 'family and home environment'; family and

peer pressures; 'inability to deal with police officers or prosecutors' or his own

attorney; and 'the possibility of rehabilitation,'" whenever sentencing "a

juvenile to a lengthy period of parole ineligibility for a single offense ," or

"multiple offenses at different times," or in deciding "whether to run counts

consecutively," and in determining "the length of the aggregate sentence,"

State v. Zuber, 227 N.J. 422, 447, 453 (2017) (quoting Miller, 567 U.S. at 477-

78).


                                                                             A-4809-18T4
                                         2
      Defendant was three weeks shy of his twentieth birthday when he

savagely bludgeoned to death his sixteen-year-old former girlfriend over

several hours while she cried and begged him to stop hitting her. The trauma

surgeon who attended to her testified she had massive contusions to her face

and head and that the swelling in her brain was so great it irreparably damaged

her neurological centers, leading to cardiovascular collapse. State v. Jones,

No. A-1165-96 (App. Div. May 28, 1999) (slip op. 7). At the time of her

death, the victim's lower jaw was still immobilized by a steel rod used to repair

the two fractures defendant had caused two months earlier when he repeatedly

punched her in the face in the course of dropping her off at school. Id. at 2-3.

      The jury convicted defendant of knowing and purposeful murder and

second-degree aggravated assault, and the judge sentenced him to life in prison

with a thirty-year period of parole ineligibility for the murder and to a

consecutive ten-year term with five years of parole ineligibility on the

aggravated assault. Id. at 1-2. We affirmed defendant's conviction and

sentence, finding no error. Ibid. We specifically noted that we did not find the

aggregate sentence and parole ineligibility term imposed, including for "an

especially depraved purposeful or knowing murder," to be "in the least




                                                                            A-4809-18T4
                                        3
shocking," and certainly not an abuse of the sentencing judge's discretion. Id.

at 23-24.

      Judge Cronin denied defendant's motion for resentencing. In a cogent

statement of reasons, the judge determined the "new scientific information"

defendant cited failed to meet the criteria for newly discovered evidence under

State v. Carter, 85 N.J. 300, 314 (1981). The judge further determined

defendant's "reliance on Zuber and Miller [was] misplaced" because those

cases are limited to juvenile defendants, and defendant was almost two years

beyond the age of majority when he committed his crimes. Judge Cronin also

found that even were Zuber extended to nineteen-year-olds, "it still would not

apply" as defendant will become eligible for parole in 2030, at which time he

will be fifty-four years old.

      Defendant appeals, raising a single issue through counsel:

             THE CONSECUTIVE MAXIMUM PRISON TERMS
             IMPOSED ON DEFENDANT FOR OFFENSES HE
             COMMITTED WHEN HE WAS 19 YEARS OLD
             WAS CRUEL AND UNUSUAL PUNISHMENT
             BECAUSE THE SENTENCING COURT DID NOT
             CONSIDER THAT NEUROSCIENCE STRONGLY
             COUNSELS AGAINST IMPOSING SUCH A
             LENGTHY PRISON TERM ON PERSON OF THAT
             AGE. U.S. CONST. AMEND VIII, XIV; N.J.
             CONST. ART. I, ¶ 12. THEREFORE, THE TRIAL
             COURT ERRED IN DENYING DEFENDANT'S
             MOTION FOR A ZUBER RESENTENCING.

                                                                         A-4809-18T4
                                       4
                  A. As Zuber Instructs, Jones Received the Type
            of "Very Lengthy" Prison Sentence That Should Not
            Be Imposed unless Proper Consideration has been
            Given to Defendant's Youth at the Time of the
            Offense.

                  B. The Neuroscience Underlying Miller,
            Graham and Roper Applies with Equal Force to a
            Nineteen-Year-Old Offender.

Defendant raises two points in his pro se supplemental brief:

            POINT I

            THE MOTION JUDGE ERRED IN DENYING
            DEFENDANT'S MOTION FOR A NEW TRIAL
            BASED ON NEW SCIENTIFIC EVIDENCE ABOUT
            BRAIN DEVELOPMENT OF ADOLESCENTS
            OVER THE AGE OF 18 THAT WOULD SUPPORT
            A JURY INSTRUCTION ON PASSION/
            PROVOCATION MANSLAUGHTER THAT WAS
            PREVIOUSLY UNAVAILABLE TO DEFENDANT.

            POINT II

            THE MOTION JUDGE ERRED IN FAILING TO
            APPOINT COUNSEL TO REPRESENT
            DEFENDANT AND TO GRANT DEFENDANT AN
            EVIDENTIARY HEARING.

      We reject those arguments as without sufficient merit to warrant

discussion in a written opinion, R. 2:11-3(e)(2), and affirm, essentially for the

reasons expressed by Judge Cronin in his opinion of April 15, 2019. As Judge

Cronin noted, Miller and Zuber, which apply only to juvenile defendants, have

                                                                          A-4809-18T4
                                        5
no applicability here as defendant was not a juvenile but a nearly twenty-year-

old man when he committed the murder and aggravated assault for which he

was sentenced. Further, defendant's aggregate thirty-five year mandatory

minimum sentence, which will make him eligible for parole at age fifty-four, is

not the functional equivalent of a life sentence without parole in any event.

      Affirmed.




                                                                         A-4809-18T4
                                        6